         Case 1:20-cv-00952-AA       Document 14    Filed 12/22/20   Page 1 of 4




BILLY J. WILLLIAMS
United States Attorney
COBY HOWELL, Senior Trial Attorney
U.S. Department of Justice
c/o U.S. Attorney’s Office
1000 SW Third Avenue
Portland, OR 97204-2902
Tel: (503) 727-1023 | Fax: (503) 727-1117
E-mail: Coby.Howell@usdoj.gov

JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
MICHELLE M. SPATZ, Trial Attorney (D.C. Bar No. 1044400)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
P.O. Box 7611, Ben Franklin Station
Washington, D.C. 20044-7611
Tel: (202) 598-9741; Fax: (202) 305-0275
E-mail: Michelle.Spatz@usdoj.gov

Attorneys for Federal Defendants




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    MEDFORD DIVISION

KLAMATH-SISKIYOU WILDLANDS CENTER, Case No. 1:20-cv-00952-AA
OREGON WILD, and CASCADIA WILDLANDS,

             Plaintiffs,                           JOINT STATUS REPORT

        v.

UNITED STATES FISH AND WILDLIFE
SERVICE, and UNITED STATES BUREAU OF
LAND MANAGEMENT,

              Federal Defendants.


Page 1 – Joint Status Report
         Case 1:20-cv-00952-AA          Document 14       Filed 12/22/20    Page 2 of 4




       Pursuant to the Court’s September 14, 2020 Scheduling Order (ECF Doc. No. 12),

Plaintiffs Klamath-Siskiyou Wildlands Center, Oregon Wild, and Cascadia Wildlands, and

Federal Defendants, the United States Fish and Wildlife Service and the United States Bureau of

Land Management jointly submit the following status report.

       The parties have not yet reached an agreement that the administrative record filed by

Federal Defendants on November 17, 2020 (see ECF No. 13) is complete, and propose extending

all briefing deadlines to allow time to address outstanding issues.

       Accordingly, the parties request that the Court vacate its September 14, 2020 Scheduling

Order (ECF Doc. No. 12), and enter a new scheduling order with the following deadlines:

A.     Administrative Record Related Motions.

       1. The parties shall file a status report by February 23, 2021, notifying the Court

           whether: (a) they need additional time to resolve issues related to the administrative

           record; (b) they have reached agreement that the record for judicial review is

           complete and intend to proceed as set forth below; or (c) Plaintiff intends to move the

           Court to resolve a dispute regarding the completeness of the Administrative Record,

           the applicability of any exceptions to record review, or the need for judicial review of

           extra-record materials.

       2. Any motion related to the administrative record shall be filed by Plaintiffs by March

           2, 2021. Briefing on any such motion shall proceed in accordance with Local Rules.

           If such a motion is filed, the parties agree that briefing on summary judgment, as

           contemplated below, should not proceed until disputes over the content of the record

           are resolved, either by the Court or the parties.




Page 2 – Joint Status Report
         Case 1:20-cv-00952-AA         Document 14       Filed 12/22/20   Page 3 of 4




B.     Motions for Summary Judgment.

       1. Plaintiffs shall file their Motion for Summary Judgment and supporting materials on

           or before March 30, 2021.

       2. Federal Defendants shall file their Opposition to Plaintiffs’ Motion for Summary

           Judgment and any Cross-Motion for Summary Judgment on or before April 27, 2021.

       3. Plaintiff shall file its Reply in Support of their Motion for Summary Judgment and

           any Opposition to Federal Defendants’ Cross-Motion for Summary Judgment on or

           before May 18, 2021.

       4. Federal Defendants shall file, if necessary, a Reply in Support of their Cross-Motion

           for Summary Judgment on or before June 8, 2021.


Respectfully submitted this 22nd day of December 2020.


 PLAINTIFFS KLAMATH-SISKIYOU                   DEFENDANTS UNITED STATES FISH AND
 WILDLANDS CENTER, OREGON WILD,                WILDLIFE SERVICE, AND UNITED STATES
 AND CASCADIA WILDLANDS                        BUREAU OF LAND MANAGEMENT

                                               JEAN E. WILLIAMS, Deputy Assistant
                                               Attorney General
 /s/ Sangye Ince-Johannsen                     SETH M. BARSKY, Section Chief
 SANGYE INCE-JOHANNSEN                         S. JAY GOVINDAN, Assistant Chief
 OSB #193827                                   COBY HOWELL, Senior Trial Attorney
 Western Environmental Law Center
 120 Shelton McMurphey Blvd., Suite 340        /s/ Michelle M. Spatz
 Eugene, Oregon 97401                          MICHELLE M. SPATZ
 Tel: (541) 778-6626                           Trial Attorney (D.C. Bar No. 1044400)
 E-mail: sangyeij@westernlaw.org               United States Department of Justice
                                               Environment & Natural Resources Division
 SUSAN JANE M. BROWN                           Wildlife and Marine Resources Section
 OSB #054607                                   P.O. Box 7611, Ben Franklin Station
 Western Environmental Law Center              Washington, D.C. 20044-7611
 4107 NE Couch Street                          Tel: (202) 598-9741
 Portland, Oregon 97232                        E-mail: michelle.spatz@usdoj.gov
 Tel: (503) 914-1323
 E-mail: brown@westernlaw.org                  Attorneys for Defendants

 Attorneys for Plaintiffs



Page 3 – Joint Status Report
         Case 1:20-cv-00952-AA        Document 14       Filed 12/22/20     Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 22, 2020, I electronically filed and served the

foregoing Joint Proposed Scheduling Order on all counsel of record via the CM/ECF system.

                                             /s/ Michelle M. Spatz
                                             MICHELLE M. SPATZ, Trial Attorney
                                             D.C. Bar No. 1044400
                                             United States Department of Justice
                                             Environment & Natural Resources Division
                                             Wildlife and Marine Resources Section
                                             P.O. Box 7611, Ben Franklin Station
                                             Washington, D.C. 20044-7611
                                             Tel: (202) 598-9741; Fax: (202) 305-0275
                                             E-mail: michelle.spatz@usdoj.gov

                                             Attorneys for Federal Defendants
